2 This presentation contains forward-looking statements, including, in particular, statements aboutInterface’s plans, strategies and prospects. These are based on the Company’s current assumptions,expectations and projections about future events. Although Interface believes that the expectations reflected in these forward-looking statements arereasonable, the Company can give no assurance that these expectations will prove to be correct or thatsavings or other benefits anticipated in the forward-looking statements will be achieved. Importantfactors, some of which may be beyond the Company’s control, that could cause actual results to differmaterially from management’s expectations are discussed under the heading “Risk Factors” includedin Item 1A of the Company’s most recent Annual Report on Form 10-K, filed with the Securities andExchange Commission, which discussion is hereby incorporated by reference.
